379 A.2d 392 (1977)
STATE of Maine
v.
Russell DUMONT.
Supreme Judicial Court of Maine.
November 7, 1977.
Joseph M. Jabar, Dist. Atty., J. William Batten, Asst. Dist. Atty., Augusta, for plaintiff.
Sanborn, Moreshead, Schade & Dawson by Gordon H. Smith, Augusta, for defendant.
Before POMEROY, ARCHIBALD, DELAHANTY, GODFREY and NICHOLS, JJ.
PER CURIAM.
This matter comes here on appeal by the Defendant from his conviction in the Superior Court for burglary (17-A M.R.S.A. § 401) and for theft by unauthorized taking (17-A M.R.S.A. § 353).
He asserts error in the denial of his motion for judgment of acquittal based upon insufficiency of the evidence, in the failure of the court below to exclude certain testimony relating to the Defendant's reputation, and in the failure of the court below to appoint new counsel for the Defendant, upon his request, after the Defendant had rejected a plea negotiated for him by court-appointed counsel.
His first point is addressed to the credibility of certain witnesses. The question of their credibility is reserved for determination by the jury. State v. Lewis, 373 A.2d 603, 609 (Me., 1977).
On the Defendant's second point, the witness who said he knew the Defendant by reputation was at no time permitted to state what that reputation was. The Defendant was not prejudiced thereby.
As to the Defendant's third point, repeatedly this Court has declared that on direct appeal, such as this, it will not consider an issue of ineffective assistance of counsel unless the record establishes beyond possibility of rational disagreement the existence of representational deficiencies by *393 counsel which are plainly beyond explanation or justification. State v. LeBlanc, 290 A.2d 193, 202 (Me., 1972); State v. Butts, 372 A.2d 1041, 1043 (Me., 1977). This Defendant made no such showing.
The entry must be:
Appeal denied.
Judgment affirmed.
WERNICK, J., did not sit.
All Justices concurring.